989 F.2d 493
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jesse Wilson JEFFRESS, Plaintiff-Appellant,v.JANET RENO, Attorney General of the United States, in herofficial capacity, or his successor, IndispensableRespondent, Defendant-Appellee.
No. 92-2510.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 19, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-752)
Jesse Wilson Jeffress, Appellant Pro Se.
Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jesse Wilson Jeffress appeals from the district court's order dismissing this action pursuant to 42 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses that the dismissal was not an abuse of discretion and this appeal is without merit.  Accordingly, we affirm the decision of the district court.  To the extent that Jeffress requests this Court to take judicial notice of court documents, we grant the motions for judicial notice;  however, we decline to adopt the factual assertions proffered by Jeffress.  The motion for stay of injunction pending appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED